[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-13905                ELEVENTH CIRCUIT
                                                            AUGUST 26, 2010
                         Non-Argument Calendar
                                                              JOHN LEY
                       ________________________
                                                               CLERK

                   D. C. Docket No. 09-20270-CR-JEM

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

PEDRO ANTONIO CARVAJAL VARONA,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (August 26, 2010)

Before BLACK, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:
      Kathleen Williams, appointed counsel for Pedro Antonio Carvajal Varona in

this direct criminal appeal, has moved to withdraw from further representation of

the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87

S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Carvajal Varona’s

convictions and sentences are AFFIRMED.




                                           2